 DECISIONSOF NATIQNAI,LABOR,RELATIONS BOARDLocal-42, Bricklayers,Masons and Plasterers Interna-tionalUnionof, America,AFL-CIOandSpancreteNortheast,Inc. and Local 7, Laborers InternationalUnion of North America,AFL-CIOLocal'158, International-Association of Bridge,Struc-;al and Ornamental Iron Workers,AFL-CIO.and,zxncrete Northeast,Inc. and,Local 7,Laborerseruational l Union of North America,AFL,-,CIO.Cases 3-CD-347-land 3-CD-347-2July, 13, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMANMILLER ANDMEMBERSFANNING AND BROWNThis is a proceeding under Section,10(k) of theNationalLaborRelations Act, as amended,followingcharges filed by Spancrete Northeast,Inc.,' alleging insubstance that Local 42, Bricklayers, Masons and-,-Plasterers-InternationalUnion,ofAmerica,AFL-CIO,hereinafter called Bricklayers,,and Local158, International Association of Bridge,Structuraland Ornamental Iron Workers,AFL-CIO,hereinaft-ercalledIronWorkers,have violated Section8(b)(4)(D)of the Act.A hearing was held before Hearing Officer Alexan-der T.Graham on February 16 and17, 1971. Allparties appeared at the hearing and were afforded fullopportunity to be heard,to examine and cross-examine witnesses,and to adduce evidence bearingon the issues.Thereafter,Spancrete Northeast, Inc.,hereinafter called the Employer or Spancrete,filed abrief.Pursuant to -the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLaborRelations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error.They are hereby affirmed.Upon the entire record in this proceeding,the Boardmakes the following findings:I.THE BUSINESS OF THE EMPLOYERThe parties stipulated that Spancrete Northeast,Inc., a New York corporation, is engaged in thebuilding construction industry; that it annuallypurchases and receives goods in excess of $50,000directly from points outside the State of New York;and that its gross volume of business exceeds $500,000per year.We find that Spancrete is engaged incommerce,within the meaning of the Act,.and that itwill effectuate policies of the Act to; assert juri sdictionherein,II. ,'THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the IronWorkers, the Bricklayers, and ` Local 7, ^ LaborersInternationalUnion of North -America, AFL-CIO,hereinafter, calledLocal 7 or Laborers, ' are labororganizations' within the meaning of Section 2(5) ofthe Act.III.THE DISPUTEA.Background and Factsof theDisputeAt all times, meterial hereto, Avella ConstructionCompany,'Inc., a general-contractor in the buildingand construction industry,has been'-engaged in theconstruction of a dining hall and,five dormitorybuildings at the State,Universityof New -York atBinghamton,New York.Pursuant thereto,Avellaawarded a contract to Spancrete` calling for thedeliveryand installation of prestressed,precastconcrete floor and roof planks on the crane as it liftssaid planks off the trucks to the point of installation,to its employees who are represented by Local? andLaborers Local 435 of Rochester,New York. Span-crete also assigned to these employees the work ofinstalling the aforementioned concrete floor and roofplanks.On November 19, 1970,the Iron Workers demand-ed that Spancrete assign the work of rigging theconcrete floor and roof planks to employees who arerepresented by it rather than by the Laborers. On thesame date,the Bricklayers made a similar demand ofSpancrete for the installation work.Spancrete refused to depart from its original workassignments,and, accordingly, on January 5, 1971,the Iron Workers and the Bricklayers engaged in awork stoppage at the University jobsite. The workstoppage ended with the issuance of a temporaryinjunction pursuant to Section 10(11) of theAct by theUnited States District Court for the NortheasternDistrict of NewYork,on February 9,1971.1B.TheWork in DisputeThe parties are in general agreement that the workin dispute involves the rigging and installation ofprestressed,precast concrete hollow core floor androof planks at the University jobsite.C.Contentionsof thePartiesThe Employer contends that since 1963 it has1Civil No.71-Cv-45.192 NLRB No. 6 LOCAL 42, BRICKLAYERSalways assigned the erection of its prestressed con-cretematerialsto crews composed of its regularemployees who are represented by the Laborers, or byother affiliated locals within its franchise area. Thisassignment, - Spancrete avers, is justified by Boardcertifications, `contracts between it and the LaborersInternational and affiliated locals, and the-fact thatthe disputed' work can be more economically and-efficiently performed when undertaken by its crewswhose members are employed on a recurring basis bySpancrete.The Laborers supports the position taken by Span-crete.The Bricklayers and the Iron Workers claimed atthe hearing that local and area practice supportassignmentof the disputed work to employees whomthey represent. They also contended that the matterherein was decided by the National Joint Board forthe Settlement of Jurisdictional Disputes on February10, .1970; -and that that ,award assigned the rigging ofWorkers and ° theinstallation thereof tothe Bricklayers.pplicability of the StatuteD. 7A_Before ,theBoard may proceed with a determinationof dispute pursuant to' Section 10(k) of the Act, it mustbe satisfied that there''is reasonable cause to believethat Section Xb)(4)(D)' has been violated, -and: that,there is' no agreed-uponmethod ` for voluntaryadjustment of the dispute.All parties stipulated- that the Iron Workers and theBricklayers engaged-in picketing on`January 5, 1969,for the purpose of forcing or requiring Spancrete tomake a'work assignment to employees represented bythose Unions. Tie record establishes that the riggingand installation work at the University jobsite soughtby the IronWorkersand the Bricklayers, respectively,was claimed and is,being, performed by employeesrepresented by the Laborers.-_.The record also shows that Spancrete'is neither aparty to, nor is bound by, any labor agreement'committing it to the National Joint Board for thepurpose - of adjusting this dispute.2 Indeed, duringnegotiations between Spancrete and the prime con-tractoron the project here 'involved; Spancretesuccessfully caused all reference to the Joint Board tobe' deleted from the ensuing agreement. It is well'2The Respondents'contention that Spancreteis so committed byreason of the"national agreement"between Spancreteand the LaborersInternationaliswithout- merit.Article Iv,section 1,of that agreement,upon which,the, Respondents rely, merely requires that when Spancrete"enters an area where wages,hours and working conditions have,beennegotiated through"bona fide collective bargaining,"Spancretewill"conform his operations accordingly."-Neitherthat agreement nor thosenegotiatedwith the Laborers-localswhich are here in evidence bindSpancrete to Joint Board procedurefor thesettlementof jurisdictionaldisputes.3 LathersUnionLocal 104, The Woo4Wire,andMetalLathers65established that, regardless whether the unions in-volved are bound to arbitration procedures such asthe Joint Board, if the employer has not agreed to befound, this Board is empowered and directed underSection 10(k) of the Act to make a binding determina-tion of the ,dispute that will be controlling on all theparties, including the employer.3In these circumstances, we find there is reasonablecause to believe that the Iron Workers and theBricklayers have violated Section 8(b)(4)(D) o'f theAct, and that^thereisno agreementbinding all theparties to Voluntary adjustment of the dispute hereinvolved.E.TheMerits;of the DisputeSection10(k)of the Act requires that the - Boardmake an affirmativeaward ofthe disputedwork aftergiving due consideration to various relevant factors.4As theBoard has stated,itsdetermination in ajurisdictional dispute case isan act of judgment basedupon common sense and experience in the weighingof these factors.5,We deem the following factorsrelevant in the case now before us.1.Collective-bargaining agreementsSpancrete has, since it commenced'business, em-ploye,d_ permanent crews, stationed at its variousproduction plants, to perform the rigging and installa-tion work necessary inathe pursuit of its business. Themembers' of these'-crews are 'represented -by theLaborers, 'or by affiliated' Laborer's locals "'havingterritorial jurisdiction over the area in 'which theparticular plant is located. These permanent crews aresupplemented at the various installation sites' by oneor two individuals who are recruited by the Laborerslocal situated in that p`articular' area. The-c6 nditionsgoverning the' employment of all individuals`-are setforth in the agreement 'between Spancre'te- and theInternational 'Laborers - Union of North America,AFL-C'IO: The scope of this agreement encompasses"all field construction work' performed by the Em-ployer." Article II, section 1, thereof, provides that the-'covered work jurisdiction 19'-that- specified in theInternational Laborers' - Union, Manual of Jurisdic.tion.That manual claims jurisdiction over concrete,-work:InternationalUtuo,AFL-CIO (AssociatedGeneral Contractors),186 NLRBNo. 70. Cf.Plasterers Local Union No. 79(SouthwesternConstruction Co.) v.N.L.R.'B.,440 l.2d 174 (C.A.b.C., 1970),cent,granted 91' S. Ct. 1195(1971). In this-latterconnection it is noted that'Qte,Boardlhas expressed its-respectful disagreement with the court's view inPlasterers,Local,79.SeeLathers Local 104,supraat sec. III, 0.-'4ML.R.B. V. Radio & Television Broadcast EngineersUnion, Local 1212,InternationalBrotherhood of ElectricalWorkers,AFL-CIO (ColumbiaBroadcastingSystems),364 U.S. 573.5 International Associationof Machinists, Lodge No. 1743, AFL-CIO (J.A, JonesConstructionCompany),135, NLRB 1402.- 66DECISIONS OF NATIONAL, LABOR RELATIONS BOARDWhere pre-stressed-or pre-cast concrete slabs, wallor , sections,are used,all loading,unloading,stockpiling,hooking-on,- signalling,unhooking,setting and barring into place of such slabs, wallsor sections.In' addition,as previously stated,Spancrete hasnegotiated supplementary agreements`with the sever-al Laborers locals situated in the locality of theSpancrete plants.On, the other hand, Spancrete has, negotiated noagreementwith,either the Ironorkers or the,Bricklayers and employs no individuals representedby either of those Unions. In sum,we find that thecontracts in'^questionfavorthe assignment of thedisputed work to those individuals who are employedby, SpancreteGild are representedby theLaborers orby itsaffiliates..Other factorsEvidence was introduced as to industry and areapractice and also as to Joint Board Awards withrespect to this type of work. While there is someevidence to support a claim of an industry practice togrant jurisdiction to the Bricklayers and the IronWorkers, it also appears that the laborers-have beenassigned this work, and particularly 'that it has beenthe consistent' practice of `Spancrete for "nearly adecade to,assign such work to laborers in, the area inwhich; this dispute arose, as well-as in other parts ofthe country.`Thus; area and industry practice appearto be inconclusive.As to skill and safety, Spancrete employs permanent,basic crews, whose,menibers have-under -gone from'3to 6 months of training to attain the desired state -ofproficiency iii perforing the required work. It seems:,ei,her of the competing groups of employ-likely thatees could, after, a reasonable period of, time, be trained'adequately ii the, use `of the tools and equipmentnecessary foa the aperformance of the work hereinquestion, .such 'as slings, rigging, cutting tools, andsaws. However, 'the, recoil shows, that those individu-als presently employed,, by, Spancrete now possesssufficient skills to perform satisfactorily all phases ofthe work in dispute. The efficiency and economy to bederived from the continued use of Spancrete's trainedcrews' are apparent. In sum, 'we find that, whereasconsiderations of skilf'`and, safety' do not favor any ofthe .,competing groups, Spancrete's practice and theefficiency and, economy of operations are factorsfavoring the, continued. performance, of the disputedwork by Spancrete's present employees.6 Cf.IronWorkers 'Local No. 563,International Associationof Bridge,Structural and Ornamental IronWorkers, AFL-CIO (Spanerete Midwest3,Conclusions as to the ,merits of. thedisputeUpon the entire record in' this proceeding and theforegoing considerationof all,.relevant , factors, inparticular the contractual, relationships- betweenSpancreteand,the Laborers International, Union andits affiliated locals,employer practice, and efficiency.and economy of operations, we - conclude thatemployees, of Spancrete who ; are represented by. theLaborers or its affiliated locals are entitled to the workin question and we shall determine the dispute in theirfavor.In makingthis determination, we award, thework to the employees of Spancrete who are currentlyrepresentedby the Laborersor its,affiliated locals butnot to.those'Unions or-their members.4.Scope of the awardSpancrete is here requestingGhat the, Board-issue abroad, work award on behalf of the Laborers,contendingthat such-an award is necessary in order toavoid repetitionof similarjurisdictional claims andattendant work stoppages at its other constructionsites. In supportof itsrequest, Spancrete,avers that,sincethe hearing held -herein, it has' filed,similarcharges againstanother affiliate of the -Bricklayersand another affiliate, of the Iron Workers in Troy andNew York City, . respectively, alleging similar viola-tionsby those unions. We are not disposed to find thatthe filing of such charges , against these diifferentaffiliates, even if' deemed'teritorious,:demonstrates aproclivity on _t a part of the Responde_nt,,Unionsrhereinvolved to , en age in further unlawful,c,onduct._Thelikelihood of further, work interruptions by these,speculative.Nor- is 'thereRespondent-Unions'evidence in the record 'that: the instant,dispute ,is acontinuoussourceof controversy 'in the. geographicarea here` involved.6Accordingly, we hold, that theissuanceof a broad award is not appropriate in, thiscase.DETERMINATION OF DISPUTE,Pursuant to Section 10(k), of the National LaborRelations.Act, as amended, and,upon the basis ,of theforegoingfindings, and the ,entire record, in thisproceeding, theNational Labor Relations Boardmakesthefollowing determination of dispute.1.,Employees employed as crewinenibers by-Span-creteNortheast, Inc.,,currently _ represented by theLaborers or by an'-affiliated local,, ar`e entitled toperform the work. o'f rigging and installing prestressedconcreteunits in connection-with' the` construction ofCo.), 183 NLRB No. 112. LOCAL42, BRICKLAYERS67buildings at the State University of New York atBinghamton, heretofore performed by them.2.The Iron Workers and the Bricklayers are notand have not been entitled, by means proscribed bySection 8(b)(4)(D) of" the Act, to force or requireSpancrete Northeast, Inc., to assign the above work toindividuals who are currently represented- by suchlabor organisations.'3.Within 10 `days- from the date of this Decisionand Determination of Dispute, the Iron Workers andthe Bricklayers shall notify-the Regional Director forRegion3, in writing, whether they will or will notrefrain from forcing or requiring Spancrete,by meansproscribed by Section8(b)(4)(D) of the Act,to assignthe work in disputeto individuals represented bythem rather, thanto employees represented by theLaborers or by an affiliated local.